Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00207-CR

                                         Roel CANTU,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 11-11-0261-CRA
                           Honorable Stella Saxon, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED.

       SIGNED August 27, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice
‘